Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 1of 57

Fill in this information to identify your case: . i i l. F D

United States Bankruptcy Court for the:

 

 

 

  
  

 

. on cep
MIDDLE DISTRICT OF FLORIDA fve Peo 27 AM &: 52
Case number (if known) Chapter you are filing under: ot Fees BANKRUPTCY COURY
Speey GF Free
Hi Chapter 7 ASDA DIAS LORIDA

4PA DIVISION
O Chapter 11

C] Chapter 12

0 Chapter 13 0 Check if this is an
amended filing.

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 02/20

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

    
    

Identify Yourself

2 (Spouse Only.in.aJoint-Case):

1. Your full name

Write the name that is on Shawnda

 

 

 

 

 

your government-issued First name First name

picture identification (for

example, your driver's Lynn

license or passport). Middle name Middle name

Bring your picture .

identification to your Meeks :

meeting with the trustee. Last name and Suffix (Sr., Jr., Il, III) Last name and Suffix (Sr., Jr., Ul, lil)

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-xx-5018
Individual Taxpayer
Identification number
(ITIN)

 

AE /o280a | {20.00 UT

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 2 of 57

Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Shawnda Lynn Meeks

About Debtor 4:

Case number (if known)

 

 

About Debtor 2 (Spouse Only in.aJoint Case):

 

 

 

 

 

Wi | have not used any business name or EINs.

 

 

CZ | have not used any business name or EINs.

 

Business name(s)

 

Business name(s)

 

EIN

EIN

 

5. Where you live

4931 49th Avenue North
Saint Petersburg, FL 33709

lf Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Pinellas
County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

Number, Street, City, State & ZIP Code

County

lf Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

HM Over the last 180 days before filing this petition,
{ have lived in this district longer than in any
other district.

O__sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

[J] Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

[| have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 

 
Debtor 1

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 3 of 57

Shawnda Lynn Meeks Case number (if known)

 

 

Geneon Te! the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

HM Chapter 7

O Chapter 11

0 Chapter 12

O Chapter 13 ‘

8. How you will pay the fee 0 Iwill pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

msi! need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in installments (Official Form 103A).

O_ I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

9. Have you filed for HNo

bankruptcy within the ‘
last 8 years? QO Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy MNo
cases pending or being
filed by aspouse whois (1 Yes. .
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your OONo. Go to line 12.
residence? : . er .
yes. Has your landiord obtained an eviction judgment against you?

u No. Go to line 12.

oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

Case 8:20-bk-01657-MGW Doc1

Debtor1 Shawnda Lynn Meeks

Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

Filed 02/27/20 Page 4 of 57

 

 

12. Are youa sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

No.

OD Yes.

Go to Part 4.

Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:

Stockbroker (as defined In 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))
None of the above

Ooagada

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

Bi No.

OO No.

0 Yes.

DO Yes.

tam not filing under Chapter 11.

| am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy

Code.

1am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and

1 do not choose to proceed under Subchapter V of Chapter 11.

lam filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and

| choose to proceed under Subchapter V of Chapter 11.

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

BNo.
C1 Yes.

What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 4
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 5of 57

Debtor 1

Shawnda Lynn Meeks

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

| received a briefing from an approved credit oO
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit : oO
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling oO
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

!am not required to receive a briefing about oO
credit counseling because of:

oO Incapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

Oj SOD isability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit °
counseling agency within the 180 days before | filed

‘ this bankruptcy petition, and | received a certificate of

completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but I do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

! certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you

filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

! am not required to receive a briefing about credit
counseling because of:

1 sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

Ol Active duty. .
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 6 of 57

Debtor 1

Shawnda Lynn Meeks

Case number (if known)

 

 

Co Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

D1 No. Go to line 16b.
I Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
D1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

x

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

ONo.  !amnot filing under Chapter 7. Go to line 18.

HM yes._ | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
“are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HNo
are paid that funds will
be available for Oi Yes
distribution to unsecured
creditors?
18. How many Creditors do i 4_49 ZF 1,000-5,000 CO 25,001-50,000
you sotimate thatyou =) 50-99 1 5001-10,000 CF 50,001-100,000
owes 0 100-199 CO 10,001-25,000 CZ] More than100,000
Cl) 200-999
19. How much do you I so - $50,000 CZ) $1,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your assets to
be worth?

Oo $50,001 - $100,000
CD $100,001 - $500,000
DO $500,001 - $1 million

0 $10,000,001 - $50 million
CJ $50,000,001 - $100 million
DO $100,000,001 - $500 million

OC $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
Ci More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

@ $0 - $50,000

OO $50,001 - $100,000
1 $100,001 - $500,000
£1 $500,001 - $1 million

DF) $1,000,001 - $10 million
‘11 $10,000,001 - $50 million

[1 $50,000,001 - $100 million

C5 $100,000,001 - $500 million

1 $500,000,001 - $1 billion

[ $1,000,000,001 - $10 billion
CO $10,000,000,001 - $50 billion
O More than $50 billion

 

cutee Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

! understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankru case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

  
 
  

 

Signature of Debtor 2

 

Signature of Debtor 1

Executed on February 25, 2020 Executed on

MM /DD/YYYY

 

 

MM/DD/YYYY

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
~ Case 8:20-bk-01657-MGW Doc1_ Filed 02/27/20 Page 7 of 57

 

 

 

Debtor1 Shawnda Lynn Meeks . Case number (if known)
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
represented by one under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by = and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
an attorney, you do not need — schedules filed with the petition is incorrect.
to file this page.
Date February 25, 2020
Signature of Attorney for Debtor MM /DD/YYYY

 

 

 

Printed name

 

Firm name

 

Number, Street, City, State & ZIP Code

Contact phone Email address

 

 

 

Bar number & State

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Neen ee

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 8 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourseif in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
OO No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

1 No
Ml yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
ONo .
Mi yYes Name of Person Deborah Blake

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
nto and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

not p ne handle the case. ‘
weenie LLthn VBE

A

Shawnda Lynn Meeks Signature of Debtor 2
Signature of Debtor 1

 

 

 

 

 

 

 

 

 

Date February 25, 2020 Date
MM /DD/YYYY MM / DD /YYYY
Contact phone ; Contact phone
Ceil phone 727-871-2619 Celi phone
Email address Email address
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

a Si...

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 9 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) Check if this is an
amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/Bo.....c.cccecccccsscsssssescssssecsesesseesesesuesessssusstsnsavssavesensevstsevarenssesaees $ 0.00
1b. Copy fine 62, Total personal property, from Schedule A/B...........ccccccescscssesssesccscsnsesetecsvsesssevsussvaveveesavavecaueevenscevees $ 10,300.00
1c. Copy line 63, Total of all property on Schedule AUB... ec. cececccceecessessestesesvssesseseesesseseavsnesssansnestassstssessussnsecesees $ 10,300.00

Summarize Your Liabilities

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 13,017,00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F....ccccccccccccccccccscccscecees $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F....cccecccccccecscscsoeee $ 21,833.00

 

Your total liabilities | $ 34,850.00

 

 

 

Hele Summarize Your Income and Expenses ‘

4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule | $ 3,627.98

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SChEQUIO Joo. cccccccesessesseseseecsestecstsescecsescetevsvevivevesitivenees $ 3,698.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 10 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form 4
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. . $ 4,030.9

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Jotaiclaim
From Part 4. on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 8.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 11 of 57

Fill in this information to identify your case and this filing:

Debtor 1 Shawnda Lynn Meeks
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number CO Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, tand, or similar property?

WH No. Go to Part 2.
O Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

ONo

Yes

3.1. Make: Hyundai Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put

——— the amount of any secured claims on Schedule D:
Model! Sonato 4D SE IE @ ebtor 1 only Creditors Who Have Claims Secured by Property.
Year: 20150 [1 Debtor 2 only . Current value of the Current value of the
Approximate mileage: 120,000 0 Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CO At least one of the debtors and another
value: NADA Retail
CO check if this is community property $8,300.00 $8,300.00
{see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples. Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HI No
DC Yes

 

5 Add the doilar value of the portion you own for all of your entries from Part 2, including any entries for
‘Pages you have attached for Part 2. Write that MUMber Nere...........cccscecsesesessuccscecsssssscsessvcsececensavervenscscararsesas => $8,300.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

Official Form 106A/B Schedule A/B? Property page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 12 of 57

.

Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

OO No
M Yes. Describe...

 

living room - 5 yrs old
(sofa, chair) $150.00

 

 

 

misc. kitchen items - 10+ yrs old
(dishes, cutlery, cookware, bakeware, small kitchen appliances) $125.00

 

 

 

master bedroom set - 5 yrs old
(queen bed, nite stand, dresser) $200.00

 

 

 

child's bedroom - 5 yrs old
(bed, dresser) $100.00

 

 

 

 

7. Electronics
Examples. Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

 

 

 

 

 

 

 

CO No

M Yes. Describe.....
[42" LG tv -5 yrs old | $50.00
_27" Emerson tv - 10+ yrs old $25.00
| Toshiba laptop - 4 yrs old | $250.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles :

HNo |
Yes. Describe.....

9. Equipment for sports and hobbies
Examples. Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools:
musical instruments

No
[] Yes. Describe.....

10. Firearms .
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
DC Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C1 No
Ml Yes. Describe...

 

| personal clothing $50.00

 

 

12. Jewelry
Examples. Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HNo

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 13 of 57

Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

D1 Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MNo
OO Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
HM No

(J Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 950.00
for Part 3. Write that number here ..............sscscsssssssssssesesenesevsssnsusavsesesasereverseeansnsaeeracs $950.

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
HNo

17. Deposits of money .
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.
CI No

B ves Institution name:

 

 

 

 

 

 

17.1. Checking Suncoast FCU $30.00
Navy FCU #1

17.2. Checking (overdrawn) $0.00
Navy FCC #2

17.3. Checking (overdrawn) $0.00
Navy FCU #3

17.4. Checking (overdrawn) $20.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
HNo

O Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo
CO Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personai checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo
CQ Yes. Give specific information about them
Issuer name:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 14 of 57

Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

21. Retirement or pension accounts
Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

MNo

C1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

ONo

Byes Institution name or individual:

Rent landlord $1,000.00

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
DO Yes............. Issuer name and description. .

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
OO Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Hino

C1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples. Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
0 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo

Cl Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you .
BNo

O Yes. Give specific information about them, including whether you already filed the returns and the tax years

29. Family support
Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
HNo

CO Yes. Give specific information......

30. Other amounts someone owes you

Examples. Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

MNo
CO Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
MNo
CO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 15 of 57

Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
O Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MNno
1 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo
C Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo

0 Yes. Give specific information..

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Nere.............:cscsssscsosssasssesssusscesesseusseustensnesesecasacausueatacscesecsatavasstsanscsteserusescaneneee $1,050.00

 

 

 

GEER Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
WI No. Go to Part 6.
DZ Yes. Go to line 38.

Lela Describe Any Farm- and Commercial Fishing-Reiated Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
i No. Go to Part 7.

D1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BM No
O Yes. Give specific information.........

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that nUMber Here ...ccccccsceccceccccscsccescececsoee $0.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 16 of 57

 

 

 

 

 

 

Debtor 14 Shawnda Lynn Meeks Case number (if known)
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Lime 2 ............ccssscesssssessssessscscsecesesesssessssseassusssveuscseeustosensussavesstacatavavscavavatacacscacavacaas $0.00
56. Part 2: Total vehicles, line 5 $8,300.00
57. Part 3: Total personal and household items, line 15 $950.00
58. Part 4: Total financial assets, line 36 $1,050.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $10,300.00 Copy personal property total $10,300.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $10,300.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 17 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middle Name ~ Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
MI You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CO You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only.one box for each exemption.

Schedule AB
living room - 5 yrs old $150.00 i $150.00 Fla. Const. art. X, § 4(a)(2)
(sofa, chair)
Line from Schedule A/B: 6.1 O 400% of fair market value, up to

any applicable statutory limit

 

 

 

 

misc. kitchen items - 10+ yrs old $125.00 mw $125.00 Fla. Const. art. X, § 4(a)(2)
bakewsre. smal Kitchen ‘appliances) CO 400% of fair market value, up to

Line from Schedule A/B: 6.2 any applicable statutory limit

master bedroom set - 5 yrs old $200.00 wf $200.00 Fla. Const. art. X, § 4(a)(2)
Oe earn Goteune wet a O 400% of fair market value, up to

any applicable statutory limit

 

child's bedroom - 5 yrs old $100.00 my $100.00 F

(bed, dresser)

Line from Schedule A/B: 6.4 O 100% of fair market value, up to
any applicable statutory limit

a. Const. art. X, § 4(a)(2)

 

 

»

42" LG tv - 5 yrs old $50.00 my $50.00 Fila. Const. art. X, § 4(a)(2)

Line from Schedule A/B: 7.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 18 of 57

 

 

Debtor1 Shawnda Lynn Meeks Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that-allow exemption
Schedule A/B that lists this property portion you own
Copy the-value from Check-only one box foreach exemption:
Schedule A/B
27" Emerson tv - 10+ yrs old $25.00 ff $25.00 Fla. Const. art. X, § 4(a)(2)

 

Line from Schedule A/B: 7.2

O 100% of fair market value, up to
any applicable statutory limit

 

Toshiba laptop - 4 yrs old $250.00 $250.00 Fla. Const. art. X, § 4(a)(2)
Line from Schedule A/B: 7.3

 

CO 100% of fair market value, up to
any applicable statutory limit

 

personal clothing $50.00 $50.00 Fla. Const. art. X, § 4(a)(2)
Line from Schedule A/B: 11.1

 

Cl 100% of fair market value, up to
any applicable statutory limit

 

Checking: Suncoast FCU $30.00 $30.00 Fla. Const. art. X, § 4(a)(2)
Line from Schedule A/B: 17.1

 

DO 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

 

 

 

Checking: Navy FCU #1 $0.00 $0.00 Fla. Const. art. X, § 4(a)(2)
(overdrawn)
Line from Schedule A/B: 17.2 O 100% of fair market value, up to
any applicable statutory limit
Checking: Navy FCC #2 $0.00 $0.00 Fla. Const. art. X, § 4(a)(2)
(overdrawn)
Line from Schedule A/B: 17.3 O 100% of fair market vaiue, up to
any applicable statutory limit
Checking: Navy FCU #3 $20.00 $20.00 Fla. Const. art. X, § 4(a)(2)
(overdrawn)
Line from Schedule A/B: 17.4 O 100% of fair market value, up to
any applicable statutory limit
Rent: landlord $1,000.00 mf $1,000.00 Fla. Stat. Ann. § 222.25(4)

Line from Schedule A/B: 22.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

HM No

Ol Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 19 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middie Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
[CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

A i B if ?
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column Column Column ©
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
vaiue of collateral. claim If any
2.1_| Nicholas Financial, Inc Describe the property that secures the claim: $13,017.00 $8,300.00 $4,717.00
Creditor's Name 2015 Hyundai Sonato 4D SE IE
2454 McMullen Booth 120,000 miles
Road value: NADA Retail
As of the date you file, the claim is: Check all that
Bldg C, 501B apply.
Clearwater, FL 33759 CO Contingent
Number, Street, City, State & Zip Code DO unliquidated
| oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
| WF debtor 1 only Ban agreement you made (such as mortgage or secured
D1 Debtor 2 only car loan)
CO Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien) |
0) at least one of the debtors and another O Judgment lien fram a lawsuit |
C Check if this claim relates to a 0 other (including a right to offset) +
community debt
Date debt was incurred 2016 Last 4 digits of account number OQ8xx
Add the doilar vaiue of your entries in Column A on this page. Write that number here: $13,017.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: . $1 3,017.00

 

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more

than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any
debts in Part 1, do not fill out or submit this page.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 20 of 57

Fill in this information to identify your case:

Debtor 4 Shawnda Lynn Meeks

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) 1 Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

HE No. Go to Part 2.
D1 ves.

List All of Your NONPRIORITY Unsecured Claims ‘

3. Do any creditors have nonpriority unsecured claims against you?

 

0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. !f more
than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
4.1 Capital One Bank USA NA Last 4 digits of accountnumber 13xx $478.00
Nonpriority Creditor’s Name
PO Box 30281 When was the debt incurred? 2016
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only | Contingent
D Debtor 2 only O Unliquidated
O Debtor 1 and Debtor 2 only oO Disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 Student toans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No 0 Debts to pension.or profit-sharing plans, and other similar debts
O Yes MH other. Specify credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com 35654 Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 21 of 57

Debtol 1 Shawnda Lynn Meeks

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continental Finance Co Last 4 digits of accountnumber 04xx $1,066.00
Nonpriority Creditor's Name
4550 New Linden Hill Road When was the debt incurred? 2015
Ste 400
Wilmington, DE 19808
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MR bebtor 1 only O Contingent
CO) Debtor 2 only O Unliquidated ‘
C1 Debtor 1 and Debtor 2 only CI Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo D Debts to pension or profit-sharing plans, and other similar debts
Cl] Yes WM other. Specify credit card
4.3 Credit Protection Assoc. Last 4 digits of account number 99xx $186.00
Nonpriority Creditor's Name
13355 Noel Rd. When was the debt incurred? 2017
Ste 2100
Dallas, TX 75240
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB Debtor 1 only CO contingent
C1 Debtor 2 only C1 unliquidated
D Debtor 1 and Debtor 2 only D Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student toans
debt [1 Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino D1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes Wl other. Specity collection acct - Frontier Communications
Other. Specify
4:4 First Premier Bank Last 4 digits of account number 25xx $714.00
Nonpriority Creditor's Name
3820 N. Louise Ave When was the debt incurred? 2015
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF pebtor 1 only O Contingent
OD Debtor 2 only O Unliquidated
CO Debtor 1 and Debtor 2 only O Disputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No ebts to pension or profit-sharing plans, and other similar debts
a O Dent fit-sharing pl d other similar deb
| Yes a Other. Specify credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

Best Case Bankruptcy
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 22 of 57

Debtor 1 Shawnda Lynn Meeks

Case number (if known)

 

4.5 First Premier Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number 92xx $785.00
Nonpriority Creditor's Name
3820 N. Louise Ave When was the debt incurred? 2016
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE debtor 1 only DO Contingent
C1 Debtor 2 only CO unliquidated
D Debtor 1 and Debtor 2 only 0 Disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community CJ student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No CD Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ otner. specify credit card
‘ All known

46 Green Arrow Last 4 digits of account number accounts $390.00
Nonpriority Creditor's Name
PO Box 170 When was the debt incurred? unkn
Finley, CA 95435
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF bebtor 1 only oO Contingent
DO Debtor 2 only 0 unliquidated
CO Debtor 1 and Debtor 2 only O Disputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No 0 Debts to pension or profit-sharing plans, and other similar debts
0 Yes MH other. Specify personal foan

All known

47 Green Trust Cash Last 4 digits of account number accounts $1,219.00
Nonpriority Creditor's Name
PO Box 340 When was the debt incurred? unkn
Hays, MT 59527
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one. .
@ bebtor 1 only | Contingent
OD Debtor 2 only Oo Unliquidated
O Debtor 1 and Debtor 2 only DO disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C1 student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo 0 Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specify personal loan

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

Best Case Bankruptcy

 
 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 23 of 57

Debtor 1 Shawnda Lynn Meeks

Case number (if known)

 

LVNV Funding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number 43xx $1,521.00

Nonpriority Creditor's Name
c/o Resurgent Capital Svcs When was the debt incurred? 2018
PO Box 1269 .
Greenville, SC 29603
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only Ol Contingent
OD debtor 2 only O Unliquidated
LD Debtor 1 and Debtor 2 only C] Disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt C1 Obiigations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
no CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify purchased acct - Credit One Bank

Medical Business Consultants Last 4 digits of account number _61xx $995.00
Nonpriority Creditor's Name
10510 Seminole Bivd When was the debt incurred? 2014
Ste 2
Largo, FL 33778
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
am Debtor 1 only O Contingent
CO Debtor 2 only C unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No DO Debts to pension or profit-sharing plans, and other similar debts

collection acct - The Heart Vascular

O Yes MH other. Specify Institute

41 :

0 Mobiloans Last 4 digits of account number 47XX $1,980.00
Nonpriority Creditor's Name
PO Box 1409 When was the debt incurred? 04-19
Marksville, LA 71351
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pebtor 1 only 0 Contingent
DO) Debtor 2 only CO Untiquidated
CZ] Debtor 1 and Debtor 2 only Oo Disputed
C) at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student toans
debt [ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No DZ Debts to pension or profit-sharing plans, and other similar debts
D Yes @ other. Specify Personal loan

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 24 of 57

Debtor 1 Shawnda Lynn Meeks

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com

 

4.1 :

1 Monroe & Main Last 4 digits of account number 98Xx $110.00
Nonpriority Creditor's Name
1112 7th Avenue When was the debt incurred? 2016
Monroe, Wi 53566
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
EE pebtor 1 only O Contingent
D1 Debtor 2 only oO Unliquidated
CO Debtor 1 and Debtor 2 only oO Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community Cl student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno DO Debts to pension or profit-sharing plans, and other similar debts
QD) Yes MM other. Specify credit card

4.1

> Montgomery Wards Last 4 digits of account number 98XX $722.00
Nonpriority Creditor's Name
1112 7th Avenue When was the debt incurred? 2015
Monroe, WI 53566
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ bebtor 1 only O Contingent
D1 Debtor 2 only O Unliquidated
OO Debtor 1 and Debtor 2 only D pisputea
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CZ Check if this claim is for a community C1 student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENno DO Debts to pension or profit-sharing plans, and other similar debts
O Yes M other. Specify credit card

44 .

3 National Recovery Agency Last 4 digits of account number 10xx $141.00
Nonpriority Creditor's Name
2491 Paxton Street When was the debt incurred? 2019
Harrisburg, PA 17111
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only Oo Contingent
C1 Debtor 2 only C7 unliquidated
DZ Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this ciaim is for a community D1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
NT 0 Debts to pension or profit-sharing plans, and other similar debts
C Yes @ other. Specify collection acct - City of Pinellas Park

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 10

Best Case Bankruptcy
 

 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 25 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com

Debtor 1 Shawnda Lynn Meeks ‘ Case number (if known)
44 . .
4 Navy Federal Credit Union Last 4 digits of account number 51xX $1,489.00
Nonpriority Creditor's Name
PO Box 3700 When was the debt incurred? 2016
Merrifield, VA 22119
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 1 only O Contingent
OD debtor 2 only oO Unliquidated
OO Debtor 1 and Debtor 2 only D Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
(C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
z No CO debts to pension or profit-sharing plans, and other similar debts
O Yes M other. Specify credit card
41 All known
5 Northstar Financial Last 4 digits of account number accounts $942.00
Nonpriority Creditor's Name
PO Box 498 When was the debt incurred? unkn
Hays, MT 59527 ‘
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ bebtor 1 only oO Contingent
O Debtor 2 only CZ unliquidated
C1 Debtor 1 and Debtor 2 only CO disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt (J Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C1 debts to pension or profit-sharing plans, and other similar debts
O Yes MH other. Specify personal loan
44 .
6 Plain Green LLC Last 4 digits of accountnumber 43XxX $2,118.00
Nonpriority Creditor's Name
93 Mack Road When was the debt incurred? 04-19
Suite 600
Box Elder, MT 59521
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
D1 Debtor 2 only 0 unliquidated
1 Debtor 1 and Debtor 2 only DZ Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 Student toans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CJ Debts to pension or profit-sharing plans, and other similar debts
C1 Yes Mother. Specify personal loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy

 
 

 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 26 of 57

Debtor 1 Shawnda Lynn Meeks

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

 

41 :

7 Portfolio Recovery Assoc LLC Last 4 digits of account number 91Xx $700.00
Nonpriority Creditor's Name
120 Corporate Blvd Ste 100 When was the debt incurred? 2018
Norfolk, VA 23502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
CQ Debtor 2 only Oo Unliquidated
CO Debtor 1 and Debtor 2 only D Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC) Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No DO Debts to pension or profit-sharing plans, and other similar debts
C] Yes WM other. Specify purchased acct - Comenity Bank

44 All known

8 Radiant Cash Last 4 digits of account number accounts $1,021.00
Nonpriority Creditor's Name
PO Box 1183 When was the debt incurred? unkn
Lac Du Flambeau, WI 54538
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF bebtor 1 only oO Contingent
O Debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
a No DO Debts to pension or profit-sharing plans, and other similar debts
D Yes I other. Specify Personal loan

a All known

9 Rise Credit Last 4 digits of account number accounts $500.00
Nonpriority Creditor's Name
PO Box 101808 When was the debt incurred? unkn
Fort Worth, TX 76185
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Oo Contingent
O Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only C) Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO Debts to pension or profit-sharing plans, and other similar debts
C] Yes I other. Specify personal loan

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 10

Best Case Bankruptcy
 

 

 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 27 of 57

Debtor 1 Shawnda Lynn Meeks

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

42 .
0 Swiss Colony Last 4 digits of account number 98XX $722.00
Nonpriority Creditor's Name
1515 South 21st Street When was the debt incurred? 2015
Clinton, IA 52732
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 1 only Oo Contingent
CI Debtor 2 only © unliquidated
DO Debtor 1 and Debtor 2 only C] Disputed
J at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO] Check if this claim is for a community C1 student toans
debt C Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
a No D Debts to pension or profit-sharing plans, and other similar debts
0 yes M other. Specify credit card
42 . .
1 The Bank of Missouri Last 4 digits of account number 16xx $383.00
Nonpriority Creditor's Name
PO Box 4499 When was the debt incurred? 2015
Beaverton, OR 97076
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH bebtor 1 only Oo Contingent
C) Debtor 2 only oO Unliquidated
D Debtor 1 and Debtor 2 only O Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No O Debts to pension or profit-sharing plans, and other similar debts
C) yes Mi other. Specify credit card
42 All known
2 TrueAccord Last 4 digits of accountnumber accounts $529.00
Nonpriority Creditor's Name
303 2nd Street When was the debt incurred? unkn
Suite 750 South
San Francisco, CA 94107 . .
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B bebtor 1 only Oo Contingent
OD Debtor 2 only CO Uniiquidatea
Ci Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student ioans
debt (J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CO Debts to pension or profit-sharing plans, and other similar debts
0 yes I other. Specify personal loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10

Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 28 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Shawnda Lynn Meeks Case number (it known)
4.2 All known
3 W.S. Badcock Last 4 digits of accountnumber accounts $1,500.00
Nonpriority Creditor's Name .
200 North Phosphate Blvd When was the debt incurred? 2017
Mulberry, FL 33860
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM bebtor 1 only Oo Contingent
C1 Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only CO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O debts to pension or profit-sharing plans, and other similar debts
0 yes I other. Specify furniture (Debtor no longer has)
4.2 .
4 Waypoint Resource Group Last 4 digits of account number 58Xxx $221.00
Nonpriority Creditor's Name
PO Box 8588 When was the debt incurred? 2018
Round Rock, TX 78683
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH bebtor 1 only Oo Contingent
C1 Debtor 2 only Cl unliquidated
1 Debtor 1 and Debtor 2 only DZ Disputed
CT At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is fora community C1 student loans
debt © obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino D Debts to pension or profit-sharing plans, and other similar debts
O ves Ml other. Specify collection acct - Charter Bright House
4.2 . ,
5 Webbank - Fingerhut Last 4 digits of accountnumber 35XX $1,317.00
Nonpriority Creditor's Name
6250 Ridgewood Road When was the debt incurred? 2015
Saint Cloud, MN 56303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
O Debtor 2 only DO unliquidated
C] Debtor 1 and Debtor 2 only Oo Disputed
CF Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community D1 Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CI Debts to pension or profit-sharing plans, and other similar debts
O Yes MM other. Specify credit card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 29 of 57

Debtor 1 Shawnda Lynn Meeks

Case number (if known)

 

 

 

 

8 Wells Fargo Card Services

 

Nonpriority Creditor's Name
PO Box 14517
Des Moines, IA 50306

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

C1 Debtor 2 only

C1 Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

DC Check if this claim is fora community
debt

Is the claim subject to offset?

B No
C1 Yes

 

Last 4 digits of account number 22XX $84.00

When was the debt incurred? 2014

 

As of the date you file, the claim is: Check all that apply

CO contingent
OI unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

D student toans ‘

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify credit card

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additiona! persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 6g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here $ 21,833.00
6). Total Nonpriority. Add lines 6f through 6i. 6). $ 21,833.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case 8:20-bk-01657-MGW Doci_ Filed 02/27/20 Page 30 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name » Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases? /
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code
2.1
Name
Number Street
City State ZIP Code
2.2
Name
Number Street
City State ZIP Code
23
Name
Number Street
City State ZIP Code
2.4 ‘
Name
Number Street
City State ZIP Code
2.5
Name
Number Street
City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doci1 Filed 02/27/20 Page 31 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

s

 

Case number
(if known) " OO Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
OC Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hi No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:

C] Schedule D, line
Name

 

D) Schedule E/F, line
C Schedule G, line

 

 

 

 

 

Number Street
City State ZIP Cade

3.2 O) Schedule D, tine
Name C1 Schedule E/F, line

DO Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 32 of 57

Fill in. this. information to: identi

Debtor 1 Shawnda Lynn Meeks

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number Check if this is:
(If known) O An amended filing

O Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 106] MM/DDIYYYY
Schedule |: Your Income . 42115

 

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

information. Debtor 1 Debtor 2 or non-filing spouse
eI employments EM Sere

information about additional CI Not employed C1 Not employed

employers. Occupation CS Agent

 

Include part-time, seasonal, or ' .
self-employed work. Employer's name Beacon Health Solutions

 

Occupation may include student Employer's address 5415 Mariner Street
or homemaker, if it applies. Ste 105

Tampa, FL 33609

 

How long employed there? 1.5 yrs

 

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

.

If you or your non-filing spouse have more than one employer, combine the information for ail employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
_Non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3,988.00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 3,988.00 $ N/A

 

 

 

 

 

Official Form 106] Schedule |: Your Income page 1
Debtor 14

10.

11.

12.

13.

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 33 of 57

Shawnda Lynn Meeks

 

Copy line 4 here

List all payroll deductions:

5a.
5b.
5c.
5d.
5e.
5f.

5g.
5h.

 

Tax, Medicare, and Social Security deductions
Mandatory contributions for retirement plans
Voluntary contributions for retirement plans
Required repayments of retirement fund loans

Insurance

Domestic support obligations

Union dues

Other deductions. Specify: MetLaw Legal
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.

 

Calculate total monthly take-home pay. Subtract line 6 from line 4.

List all other income regularly received:

8a.

8b.
8c.

8d.
8e.
8f.

8g.
8h.

Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.

Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

Net income from rental property and from operating a business,

profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total

monthly net income.

Interest and dividends \
Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement.
Unemployment compensation

Social Security

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify:

 

Pension or retirement income

Other monthly income. Specify: Child support

 

10.

State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify:

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

applies

Do you expect an increase or decrease within the year after you file this form?

a
O

No.

For Debtor] | For Debtor 2 or
: non-iling spouse
4. $ 3,988.00 $ N/A
5a. $ 471.00 $ N/A
5b. $ 0.00 $ NIA
5c. $ 0.00 $ N/A
5d. $ 0.00 $ N/A
5e. §$ 2.00 $ N/A
of. §$ 0.00 $ N/A
5g. $ 0.00 $ N/A
5h.t+ $ 18.00 $ N/A
6. $ 491.00 $ N/A
7. $ 3,497.00 $ N/A
8a. §$ 0.00 $ N/A
8b. $ 0.00 $ N/A
8c. §$ 0.00 $ N/A
8d. $ 0.00 $ N/A
8e. § 0.00 $ N/A
8f. § 0.00 $ N/A
8g. §$ 0.00 $ N/A
8h.+ $ 130.98 $ N/A
9. |$ 130.98 $ N/A
$ 3,627.98 | +/$ N/A |=|$ 3,627.98
11. +$ 0.00
$ 3,627.98
Combined

 

 

 

monthly income

 

Yes. Explain: |

 

Official Form 1061

Schedule I: Your Income

 

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 34 of 57

Fill in this information to identify your case:

 

 

 

Debtor 1 Shawnda Lynn Meeks Check if this is:

{1 An amended filing
Debtor 2 C1 Asuppiement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA MM /DD/YYYY

 

Case number
(HT known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household

 

1. 1s this a joint case?

Hl No. Go to line 2.
D Yes. Does Debtor 2 live in a separate household?

OO No
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] No

Do not list Debtor 1 and yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. live with 2
O No
10 yes
C1 No
OO Yes
CD No
UO Yes
D1 No
O Yes

  

     

 

Do not state the
dependents names.

 

 

 

 

3. Do your expenses include ’ EENo
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule /: Your Income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 1,144.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues . 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 35 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Shawnda Lynn Meeks Case number (if known)
6. Utilities:

6a. Electricity, heat, natural gas 6a. $ 220.00

6b. Water, sewer, garbage collection 6b. $ 50.00

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 160.00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 700.00
8. Childcare and children’s education costs 8. $ 300.00
9. Clothing, laundry, and dry cleaning 9. $ 160.00
10. Personal care products and services 10. $ 75.00
11. Medical and dental expenses 11. $ 0.00
12. ion. Include gas, maintenance, bus or train fare.

Deaf cade va says 2s 236.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 125.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 0.00

15b. Health insurance ‘ 15b. $ 0.00

15c. Vehicle insurance 15c. $ 190.00

15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 338.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule /, Your income (Official Form 1061). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,698.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,698.00
23. Calculate your monthly net income. ,

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 3,627.98

236. Copy your monthly expenses from line 22c above. 23b. -$ 3,698.00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. |$ -70.02

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

No.
Yes. Explain here:

 

Official Form 106J Schedule J: Your Expenses page 2

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 36 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name . Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) ; : O Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below ‘

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

O No

M Yes. Name ofperson Deborah Blake Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty_of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they VA, correct. Z
A Lipa A Teich, x

Shawnda Lynn Meeks ~ // Signature of Debtor 2
Signature of Debtor 1

 

 

 

 

Date February 25, 2020 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doci Filed 02/27/20 Page 37 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) OO Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4119

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

O Married
@ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

O No
Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

1130 Hillside Drive From-To: Ci same as Debtor 1 DO) same as Debtor 1

Largo, FL 2010 thru 2017 From-To:

4910 91st Avenue North From-To: CO same as Debtor 1 C] same as Debtor 4

Pinellas Park, FL 2018 thru 2019 From-To:

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

.

@ No
O° Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all joos and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Ol No
M@ Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW

Debtor1 Shawnda Lynn Meeks

Doc1 Filed 02/27/20 Page 38 of 57

Case number (if known)

 

From January 1 of current year until
the date you filed for bankruptcy:

Debtor 1

Sources of income
Check ail that apply.

Wl wages, commissions,
bonuses, tips

C1] Operating a business

Gross income
(before deductions and
exclusions)

$1,840.39

 

Debtor 2

Sources of income
Check all that apply.

C0 Wages, commissions,
bonuses, tips

C1 Operating a business

Gross income
(before deductions
and exclusions)

 

For last calendar year:
(January 1 to December 31, 2019 )

Hi wages, commissions,
bonuses, tips

CJ Operating a business

$23,425.31

[ Wages, commissions,
bonuses, tips

C1 Operating a business

 

For the calendar year before that:
(January 1 to December 31, 2018 )

HI wages, commissions,
bonuses, tips

CZ Operating a business

$22,000.00

C) Wages, commissions,
bonuses, tips

C Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

O No
™@ Yes. Fill in the details.

Debtor
Sources of income
Describe below.

*
Gross income from
each source
(before deductions and

Debtor 2
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

 

 

exclusions)
For last calendar year: DCF $2,739.00
(January 1 to December 31, 2019 )
For the calendar year before that: DCF $2,988.00
(January 1 to December 31, 2018 )
For the calendar year: DCF $2,880.00

(January 1 to December 31, 2017 )

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

O No.

individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

O No.
oO Yes

Go to line 7.
List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 107

.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 39 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

MH Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Me No. Gotoline7.

O Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

M@ No

Ol Yes. List all payments to an insider.

Insider’s Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

H@ No
Ol Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name
Identify Lega! Actions, Repo ions, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

M No
Ol Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Go to line 11.
[] Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M No
Ol yYes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M No
O Yes
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com ‘ Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 40 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
H@ No

(Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HM No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity's Name

Address (Number, Street, City, State and ZIP Code)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?
M@ No .
O Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred Include the amount that insurance has paid. List pending SS lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
M@ Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

Deborah Blake 11-19-19 $225.00
2808 Beach Blvd So. #9

Gulfport, FL 33707

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16. .

M@ No
OsYes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 41 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No
Ol sYes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

HM No
Ol Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

M No

CO Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

HM No

Ol Yes. Fill in the details. .

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No

O1 Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?

Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

HM No

O Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

i<cimi'ee Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
HM Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case 8:20-bk-01657-MGW Doci1 Filed 02/27/20 Page 42 of 57

Debtor1 Shawnda Lynn Meeks Case number (if known)

 

 

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

a No '
O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No
O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

MH No

O Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CA member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
O An officer, director, or managing executive of a corporation
O An owner of at least 5% of the voting or equity securities of a corporation
Ml No. None of the above applies. Go to Part 12.

O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.
M@ No
C1 Yes. Fill in the details below.

Name Date Issued
Address :
(Number, Street, City, State and ZIP Code)

Uses Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 43 of 57

Debtor1 Shawnda Lynn Meeks Case number (i known)

 

are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.CA8§,152, 1341, 1519, and 3571.

 
  
   

 

Shawnda Lynn Meeks
Signature of Debtor 1

Signature of Debtor 2

‘

Date February 25, 2020 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
HNo

OO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

O No

@ Yes. Name of Person Deborah Blake __. Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 44 of 57

Fill in this information to identify your case:

Debtor 1 Shawnda Lynn Meeks

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) 1 Check if this is an
amended fiting

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

dently the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

  
   

Secures a debt? as exenipt on Schedule C?
Creditor's Nicholas Financial, Inc a Surrender the property. a No
name: C) Retain the property and redeem it.
CZ Retain the property and enter into a 1 Yes
Description of 2015 Hyundai Sonato 4D SE IE Reaffirmation Agreement.
property. 120,000 miles CZ Retain the property and [expiain]:

securing debt; value: NADA Retail

 

 

List Your Unexpired Personal Property |

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases. S : _ | Will the lease be assumed?
Lessor's name: OD] No

Description of leased

Property: Ol Yes

Lessor's name: O No

Description of leased ‘

Property: O Yes

Lessor's name: Ol No

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW

Debtor1 Shawnda Lynn Meeks

Doc1 Filed 02/27/20 Page 45 of 57

Case number (if known)

 

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

Yes

No

Yes

No

Yes

No

Yes

No

OPO 8A Oooo OO

Yes

Under penalty of perjury, ! declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is, subject to an unexpired lease.

 

Shawnda.Lynn Meeks
Signature of Debtor 1

Date February 25, 2020

 

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

 
 

xX

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

 

page 2

Best Case Bankruptcy
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 46 of 57

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

sere Role) 0) on

 

Debtor 1 Shawnda Lynn Meeks

 

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Middle District of Florida C1 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test

Calculation (Official Form 122A-2).

M1. There is no presumption of abuse

 

 

Case number
(if known)

 

CO 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

C] Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known), If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Part 1: Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
Hi Not married. Fill out Column A, lines 2-11.
OO Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
( Married and your spouse is NOT filing with you. You and your spouse are:
C1 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

C] Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
1O1(10A). For exampie, if you are filing.on.September 15, the &-month.period would be March 1 through August 31../f:the amount of your monthly income varied during
the 6 months, add the income for all 6 months.and:divide the total by.6.-Fill inthe-resull: Do-not include any income amount.more than once. For exampie, if both
spouses own the same rental property, put the Income from that property. in one. column onlys|f you have nothing to report for any line, write $G-in the space.

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). $ 3,387.95 ¢
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 476.99 $

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 ¢$
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 $
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 47 of 57

 

 

 

Debtor1 Shawnda Lynn Meeks Case number (if known)
Column A ColumnmB
Debtor 1 Debtor 2 or
non-filing. spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ 0.00
For your spouse $

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title. $ 0.00 $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If necessary, list other
sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DCF $ 166.00 $
$ 0.00 $
Total amounts from separate pages, if any. + §$ 0.00 $
14. Calculate your total current monthly income. Add lines 2 through 10 for + _
each column. Then add the total for Column A to the total for Column B. $ 4,030.94 $ “$4,030.94
Total current monthly
income
Determine Whether the Means Test Applies to You |
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 4,030.94
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b.;g 48,371.28

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.

Fill in the number of people in your household. [2

Fillin the median family income for your state and size of household. 13. |g 61,619.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. Ml Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2.

14b. (1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing Yéfe, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 
 
   

Shawhda Lynn Meeks
Signature of Debtor 1

Date February 25, 2020

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 48 of 57

Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

 

MM/DD /YYYY
If you checked line 14a, do NOT fill out or file Form 122A-2.

\f you checked line 14b, fill out Form 122A-2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income
Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

 

page 3
Best Case Bankruptcy
Debtor 1 Shawnda Lynn Meeks Case number (if known)

 

 

Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 08/01/2019 to 01/31/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Beacon Health Solutions

Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 49 of 57
Income by Month:

 

 

 

 

 

 

6 Months Ago: 08/2019 $3,592.63
5 Months Ago: 09/2019 $2,323.78
4 Months Ago: 10/2019 $2,672.02
3 Months Ago: 11/2019 $3,464.49
2 Months Ago: 12/2019 $3,122.58
Last Month: 01/2020 $5,152.18

Average per month: $3,387.95

Line 4 - Child support income (including foster care and disability)
Source of Income: Child Support
Income by Month:

 

 

 

 

 

 

6 Months Ago: 08/2019 $0.00
5 Months Ago: 09/2019 $0.00
4 Months Ago: 10/2019 $0.00
3 Months Ago: 11/2019 $0.00
2 Months Ago: 12/2019 $2,600.00
Last Month: 01/2020 $261.96

Average per month: $476.99

Line 10 - Income from all other sources
Source of Income: DCF
Income by Month:

 

 

 

 

 

 

6 Months Ago: 08/2019 $249.00
5 Months Ago: 09/2019 $249.00
4 Months Ago: 10/2019 $249.00
3 Months Ago: 11/2019 $249.00
2 Months Ago: 12/2019 $0.00
Last Month: 01/2020 $0.00

Average per month: $166.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income , page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 50 of 57

United States Bankruptcy Court —
Middle District of Florida

Inre | Shawnda Lynn Meeks Case No.
Debtor(s) Chapter 7

 

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: February 25, 2020 hed Ltn VELA
7”

Shawnda Lynn Meeks
Signature of Debtor

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1_ Filed 02/27/20

Shawnda Lynn Meeks
4931 49th Avenue North
Saint Petersburg, FL 33709

Capital One Bank USA NA
PO Box 30281
Salt Lake City, UT 84130

Continental Finance Co
4550 New Linden Hill Road
Ste 400

Wilmington, DE 19808

Credit Protection Assoc.
13355 Noel Rd.

Ste 2100

Dallas, TX 75240

First Premier Bank
3820 N. Louise Ave
Sioux Falls, SD 57107

First Premier Bank
3820 N. Louise Ave
Sioux Falls, SD 57107

Green Arrow
PO Box 170
Finley, CA 95435

Green Trust Cash
PO Box 340
Hays, MT 59527

LVNV Funding LLC

c/o Resurgent Capital Svcs
PO Box 1269

Greenville, SC 29603

Medical Business Consultants
10510 Seminole Blvd

Ste 2

Largo, FL 33778

Mobiloans
PO Box 1409
Marksville, LA 71351

Monroe & Main
1112 7th Avenue
Monroe, Wi 53566

Montgomery Wards
1112 7th Avenue
Monroe, Wi 53566

National Recovery Agency
2491 Paxton Street
Harrisburg, PA 17111

Navy Federal Credit Union
PO Box 3700
Merrifield, VA 22119

Nicholas Financial, Inc
2454 McMullen Booth Road
Bldg C, 501B

Clearwater, FL 33759

Northstar Financial
PO Box 498
Hays, MT 59527

Plain Green LLC
93 Mack Road
Suite 600

Box Elder, MT 59521

Page 51 of 57

Portfolio Recovery Assoc LLC
120 Corporate Blvd Ste 100
Norfolk, VA 23502

Radiant Cash
PO Box 1183
Lac Du Flambeau, WI 54538

Rise Credit
PO Box 101808
Fort Worth, TX 76185

Swiss Colony
1515 South 21st Street
Clinton, IA 52732

The Bank of Missouri
PO Box 4499
Beaverton, OR 97076

TrueAccord

303 2nd Street

Suite 750 South

San Francisco, CA 94107

W.S. Badcock
200 North Phosphate Bhd
Mulberry, FL 33860

Waypoint Resource Group
PO Box 8588
Round Rock, TX 78683

Webbank - Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 52 of 57

Wells Fargo Card Services
PO Box 14517
Des Moines, IA 50306

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 53 of 57

STATEMENT OF INFORMATION REQUIRED BY 11 U.S.C. §341

INTRODUCTION .
Pursuant to the Bankruptcy Reform Act of 1994, the Office of the United States Trustee, United States Department of Justice, has prepared this information sheet to help
you understand some of the possible consequences of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code. This information is intended to make you

aware of... ‘

(1) the potential consequences of seeking a discharge in bankruptcy, including the effects on credit history;
(2) the effect of receiving a discharge of debts

(3) the effect of reaffirming a debt; and

(4) your ability to file a petition under a different chapter of the Bankruptcy Code.

There are many other provisions of the Bankruptcy Code that may affect your situation. This information sheet contains only general principles of law and is not a
substitute for legal advice. If you have questions or need further information as to how the bankruptcy laws apply to your specific case, you should consult with your
lawyer.

WHAT IS A DISCHARGE?

The filing of a chapter 7 petition is designed to result in a discharge of most of the debts you listed on your bankruptcy schedules. A discharge is a court order that says
you do not have to repay your debts, but there are a number of exceptions. Debts which may not be discharged in your chapter 7 case include, for example, most taxes,
child support, alimony, and student loans; court-ordered fines and restitution; debts obtained through fraud or deception; and personal injury debts caused by driving
while intoxicated or taking drugs. Your discharge may be denied entirely if you, for example, destroy or conceal property; destroy, conceal or falsify records; or make a
false oath. Creditors cannot ask you to pay any debts which have been discharged. You can only receive a chapter 7 discharge once every eight (8) years.

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?

The fact that you filed bankruptcy can appear on your credit report for as long as 10 years. Thus, filing a bankruptcy petition may affect your ability to obtain credit in
the future. Also, you may not be excused from repaying any debts that were not listed on your bankruptcy schedules or that you incurred after you filed for bankruptcy.

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?

After you file your petition, a creditor may ask you to reaffirm a certain debt or you may seek to do so on your own. Reaffirming a debt means that you sign and file
with the court a legally enforceable document, which states that you promise to repay all or a portion of the debt that may otherwise have been discharged in your
bankruptcy case. Reaffirmation agreements must generally be filed with the court within 60 days after the first meeting of the creditors. .

Reaffirmation agreements are strictly voluntary — they are not required by the Bankruptcy Code or other state or federal law. You can voluntarily repay any debt
instead of signing a reaffirmation agreement, but there may be valid reasons for wanting to reaffirm a particular debt.

Reaffirmation agreements must not impose an undue burden on you or your dependents and must be in your best interest. If you decide to sign a reaffirmation
agreement, you may cancel it at any time before the court issues your discharge order or within sixty (60) days after the reaffirmation agreement was filed with the
court, whichever is later. If you reaffirm a debt and fail to make the payments required in the reaffirmation agreement, the creditor can take action against you to
recover any property that was given as security for the loan and you may remain personally liable for any remaining debt.

OTHER BANKRUPTCY OPTIONS
You have a choice in deciding what chapter of the Bankruptcy Code will best suit your needs. Even if you have already filed for relief under chapter 7, you may be
eligible to convert your case to a different chapter.

Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7, a trustee is appointed to collect and sell, if economically feasible, all property you own
that is not exempt from these actions.

Chapter 11 is the reorganization chapter most commonly used by businesses, but it is also available to individuals. Creditors vote on whether to accept or reject a plan,
which also must be approved by the court. While the debtor normally remains in control of the assets, the court can order the appointment of a trustee to take possession
and control of the business.

Chapter 12 offers bankruptcy relief to those who qualify as family farmers. Family farmers must propose a plan to repay their creditors over a three-to-five year period
and it must be approved by the court. Plan payments are made through a chapter 12 trustee, who also monitors the debtor’s farming operations during the pendency of
the plan.

Finally, chapter 13 generally permits individuals to keep their property by repaying creditors out of their future income. Each chapter 13 debtor writes a plan which
must be approved by the bankruptcy court. The debtor must pay the chapter 13 trustee the amounts set forth in their plan. Debtors receive a discharge after they
complete their chapter 13 repayment plan. Chapter 13 is only available to individuals with regular income whose debts do not exceed $1,347,500 ($336,900 in
unsecured debts and $1,010,650 in secured debts). ,

AGAIN, PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR EXPLANATION,

INCLUDI}4%, HOW THE BANKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE.
W/E aa February 25, 2020

F

Debtor's Signature — Date

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 54 of 57

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

Chapter 7: Liquidation
This notice is for you if:

 

$245 _ filing fee
You are an individual filing for bankruptcy,

 

and $75 administrative fee

Your debts are primarily consumer debts. + $15 trustee surcharge

Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual . $335 total fee

primarily for a personal, family, or ; a ;
household purpose.” Chapter 7 is for individuals who have financial

 

 

difficulty preventing them from paying their debts
and who are willing to allow their nonexempt

 

The types of bankruptcy that are available to property to be used to pay their creditors. The
individuals primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under relieves you after bankruptcy from having to pay _
one of four different chapters of Bankruptcy Code: many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still

Chapter 7 - Liquidation be enforced after discharge. For example, a creditor

may have the right to foreclose a home mortgage or

Chapter 11 - Reorganization repossess an automobile.

Chapter 12 - Voluntary repayment plan However, if the court finds that you have committed
for family farmers or certain kinds of improper conduct described in the
fishermen Bankruptcy Code, the court may deny your

discharge.

Chapter 13 - Voluntary repayment plan ; ;
for individuals with regular You should know that even if you file chapter 7 and
income you receive a discharge, some debts are not

discharged under the law. Therefore, you may still
be responsible to pay:
You should have an attorney review your
decision to file for bankruptcy and the choice of most taxes,

chapter.
most student loans;

domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com ‘ Best Case Bankruptcy

 
' Case 8:20-bk-01657-MGW_ Doc1

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft:

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Filed 02/27/20 Page 55 of 57

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

 

$1,167 _ filing fee
+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

 
Case 8:20-bk-01657-MGW Doc1 Filed 02/27/20 Page 56 of 57

Read These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make ail the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy

 

 
Case 8:20-bk-01657-MGW Docl1

 

Warning: File Your Forms on Time —

Section 62 1(ai() of te Bankruptcy Code requires thal
you prompily file detailed information about your
creditors, assets, liabilities, income, expenses and
general financial condition, The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code the
Bankruptcy Rules, and the local rules of the court.

For more information aboul the soaumens and
their deadines,go to.

 

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Filed 02/27/20 Page 57 of 57

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html

in Alabama and North Carolina, go to:
http:/Awww.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 
